Appeal from a judgment in favor of the plaintiff and against the defendant in the sum of $717.55 entered upon the verdict of a jury at the Broome Trial Term of Supreme Court. The action is to recover under an accidental death benefit provision of a life insurance policy. The insured was a patient at the Veterans Administration Facility at Bath, N. Y. suffering from a severe heart condition. On October 31, 1938, he died from injuries received in a fall from a window of his room on the fourth floor. The defendant contended that the insured committed suicide and also that the heart condition was an indirect cause of death. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.